*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas
SEÑOR NOTARIO:

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE
CELEBRAN DE UNA PARTE EL ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR EL MINISTRO DE ENERGIA Y MINAS, SEÑOR PEDRO EMILIO SÁNCHEZ
GAMARRA, IDENTIFICADO CON DNI N* 10005028, AUTORIZADO POR DECRETO
SUPREMO N* 04-94-EM PUBLICADO EL 09 DE FEBRERO DE 1994, A QUIEN EN
ADELANTE SE LE DENOMINARA "EL ESTADO"; Y, DE LA OTRA PARTE, XSTRATA
LAS BAMBAS S.A., CON REGISTRO UNICO DE CONTRIBUYENTE N' 20538428524,
SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE LA
REPUBLICA DEL PERÚ, INSCRITA EN LA PARTIDA ELECTRÓNICA N* 12587752 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL LIMA DE LA ZONA
REGISTRAL N” IX, SEDE LIMA DE LA SUPERINTENDENCIA NACIONAL DE LOS
REGISTROS PÚBLICOS - SUNARP, DOMICILIADA EN AV. EL DERBY N' 055, TORRE 1,
EDIFICIO CRONOS, OF. 902, SANTIAGO DE SURCO, PROVINCIA Y DEPARTAMENTO
DE LIMA, A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL TITULAR", DEBIDAMENTE
REPRESENTADA POR EL SEÑOR DOMINGO FELIPE DRAGO SALCEDO,
IDENTIFICADO CON D.N.I. N* 07789877, CON PODER INSCRITO EN EL ASIENTO
C00002; DE LA PARTIDA ELECTRÓNICA N* 12587752, QUE USTED SEÑOR NOTARIO
SE SERVIRÁ INSERTAR; Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL DE
RESERVA DEL PERÚ, PARA EL EXCLUSIVO FIN DE LA SUB CLÁUSULA 9.2,
DEBIDAMENTE REPRESENTADO POR SU GERENTE GENERAL, SEÑOR RENZO
ROSSINI MIÑÁN, IDENTIFICADO CON D.N.I. N' 08727483, Y/O SU GERENTE JURÍDICO,
SEÑOR MANUEL MONTEAGUDO VALDEZ, IDENTIFICADO CON D.N.I. N* 10275927,
SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ INSERTAR, AL QUE EN
ADELANTE SE LE DENOMINARÁ "BANCO CENTRAL", EN LOS TÉRMINOS Y
CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1 CON FECHA 08 DE ABRIL DE 2011, "EL TITULAR”, INVOCANDO LO DISPUESTO
EN EL ARTÍCULO 82* DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE
MINERÍA, APROBADO POR DECRETO SUPREMO N' 014-92-EM, EL QUE EN
ADELANTE SE DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE
EL MINISTERIO DE ENERGÍA Y MINAS LA SOLICITUD CORRESPONDIENTE
PARA QUE MEDIANTE CONTRATO SE LE GARANTICE LOS BENEFICIOS
CONTENIDOS EN LOS ARTÍCULOS 72?, 80% Y 84% DEL MISMO CUERPO LEGAL,
EN RELACIÓN A LA INVERSIÓN Y PUESTA EN MARCHA DEL "PROYECTO LAS
BAMBAS”, QUE COMPRENDE LAS TREINTA Y NUEVE (39) CONCESIONES
MINERAS INDICADAS EN EL ANEXO | DEL PRESENTE CONTRATO.

1.2 EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 85” DEL TEXTO ÚNICO
ORDENADO, “EL TITULAR” ADJUNTÓ A SU SOLICITUD EL ESTUDIO DE
FACTIBILIDAD TÉCNICO-ECONÓMICO CORRESPONDIENTE.

1.21 ELOBJETO DEL ESTUDIO DE FACTIBILIDAD PRESENTADO POR XSTRATA
LAS BAMBAS S.A. SE REFIERE AL “PROYECTO LAS BAMBAS”, PARA
EXPLOTAR LA MINA A TAJO ABIERTO UBICADA EN LAS PROVINCIAS DE
COTABAMBAS Y GRAU, DEPARTAMENTO DE APURÍMAC.

EL PROYECTO TIENE COMO OBJETIVO LA EXPLOTACIÓN Y
PROCESAMIENTO DE MINERAL DEL YACIMIENTO MINERO LAS BAMBAS
PARA RECUPERAR EN EL PRIMER AÑO APROXIMADAMENTE 1,08 MILLONES
DE TONELADAS DE CONCENTRADO DE COBRE CON LEY PROMEDIO DE
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

38%, HABIÉNDOSE PROYECTADO QUE LA PRODUCCIÓN ANUAL DURANTE
LOS CINCO PRIMEROS AÑOS SERÁ 1,115 MILLONES DE T/A DE
CONCENTRADO DE COBRE; Y, DURANTE EL PERIODO ESTIMADO DE 18
AÑOS DE VIDA DE LA MINA, SE ESPERA QUE LA PRODUCCIÓN DE
CONCENTRADO ANUAL PROMEDIO ALCANCE 880 000 T/A CON LEYES DE
COBRE PREVISTAS DE 35,2%; Y, ADICIONALMENTE, PARA EL CASO DE
MOLIBDENO LA PRODUCCIÓN PROMEDIO ANUAL SERÁ APROXIMADAMENTE
12 MILLONES DE LIBRAS.

CLÁUSULA SEGUNDA: APROBACIÓN DEL ESTUDIO DE FACTIBILIDAD TÉCNICO
ECONÓMICO

CON FECHA 10 DE JUNIO DE 2011, MEDIANTE RESOLUCIÓN DIRECTORAL N' 767-
2011-MEM/DGM, RECTIFICADA POR RESOLUCIÓN DIRECTORAL N* 794-2011-
MEM/DGM DE FECHA 15 DE JUNIO DE 2011, LA DIRECCIÓN GENERAL DE MINERÍA
HA APROBADO EL ESTUDIO DE FACTIBILIDAD TECNICO - ECONÓMICO, DE
ACUERDO CON LO ESTABLECIDO POR EL ARTÍCULO 85” DEL TEXTO ÚNICO
ORDENADO.

CLÁUSULA TERCERA: DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL “PROYECTO LAS BAMBAS” SE
CIRCUNSCRIBE A LOS DERECHOS MINEROS QUE SE DETALLA EN EL ANEXO l, CON
LAS ÁREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR
INCORPORE OTROS DERECHOS MINEROS AL “PROYECTO LAS BAMBAS”, PREVIA
APROBACIÓN DE LA DIRECCIÓN GENERAL DE MINERÍA.

CLÁUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCIÓN

4.1 EL PLAN DE INVERSIONES INCLUIDO EN EL ESTUDIO DE FACTIBILIDAD
REFERIDO EN EL ARTÍCULO 85% DEL TEXTO ÚNICO ORDENADO,
COMPRENDE EN DETALLE LAS OBRAS, LABORES Y ADQUISICIONES
NECESARIAS PARA LA PUESTA EN MARCHA O INICIO DE LA OPERACIÓN
EFECTIVA DEL “PROYECTO LAS BAMBAS”, Y PRECISA, ADEMÁS, EL
VOLUMEN APROXIMADO DE PRODUCCIÓN A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA
DIRECCIÓN GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN
DE ESTE INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO
ANEXO ll.

42 EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES ES DE
TREINTA Y CINCO (35) MESES, QUE SE INICIA EN EL MES DE JUNIO DE 2011,
Y VENCERÁ EL MES DE ABRIL DE 2014, DE ACUERDO AL ARTÍCULO 1” DE LA
RESOLUCIÓN DIRECTORAL N* 767-2011-MEM/DGM Y SU RESPECTIVO
ANEXO.

SI ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE
RESPECTO DE LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR,
SIEMPRE QUE NO SE AFECTE EL OBJETO FINAL DEL PLAN DE
INVERSIONES; Y SIEMPRE, TAMBIÉN, QUE EL TITULAR PRESENTE
PREVIAMENTE A LA DIRECCIÓN GENERAL DE MINERÍA LA SOLICITUD DE
APROBACIÓN DE TALES MODIFICACIONES Y/O AMPLIACIONES Y SIN

to
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

4.3

PERJUICIO, TAMBIÉN, DE LA APROBACIÓN POR PARTE DE DICHA
DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O AMPLIACIONES
EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL PLAN DE
INVERSIONES.

ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS EN EL PLAN DE
INVERSIONES FIGURAN LAS SIGUIENTES:

4.3.1

4.3.2

4.3.3

4.3.4

4.3.5

4.3.6

MINA A TAJO ABIERTO PARA EXTRAER APROXIMADAMENTE 140 000
T/D DE MINERAL DEL CUERPO MINERALIZADO DE LAS BAMBAS CON
SUS RESPECTIVAS ÁREAS DE MANEJO Y ALMACENAMIENTO DE
MATERIAL ESTÉRIL

UNA PLANTA DE CHANCADO Y LAS INSTALACIONES DE MOLIENDA
CON TAMAÑO ADECUADO PARA MANEJAR UNA PRODUCCIÓN
NOMINAL DE 140 000 T/D DE MINERAL. ESTA PLANTA INCLUYE UNA
TOLVA DE ALIMENTACIÓN DE 720 TONELADAS, DOS CHANCADORAS
GIRATORIAS PRIMARIAS DE 1 524 X 2 870 MM CON MOTORES DE 750
Kw, TOLVA DE TRASPASO DE 720 TONELADAS, DOS
ALIMENTADORES DE PLACAS DE 2 133 MM DE ANCHO, Y UNA
TRANSPORTADORA TERRESTRE DE 1 829 MM X 5200 MM DE LARGO
PARA TRASLADAR MINERAL HASTA LA PILA DE MINERAL GRUESO.

UNA PILA DE ACOPIO DE MINERAL GRUESO, QUE ES UNA SOLA PILA
CÓNICA ABIERTA CON CAPACIDAD ÚTIL DE 140 000 TONELADAS Y
UNA CAPACIDAD TOTAL DE 640 000 TONELADAS. EL MINERAL SE
RECUPERA DESDE LA PILA UTILIZANDO CUATRO (4) CORREAS
ALIMENTADORAS DE 1,5 M POR LÍNEA DE MOLIENDA.

UN CIRCUITO DE MOLIENDA QUE SE COMPONE DE DOS MOLINOS
SAG DE 12,2 M (40 PIES) DE DIÁMETRO X 6,7 M (22 PIES) DE
LONGITUD EFECTIVA DE MOLIENDA, DE CAPACIDAD EFECTIVA DE
TRITURACIÓN (EGL) CON TRANSMISIÓN SIN ENGRANAJES DE 24 000
KW Y DOS MOLINOS DE BOLAS DE 7,4 M (26 PIES) DE DIÁMETRO X
12,2 M (40 PIES) DE LONGITUD DE EGL CADA UNO IMPULSADO POR
ACCIONAMIENTO SIN ENGRANAJES DE 16 400 KW. EL PRODUCTO
TRITURADO CON UN P80 DE 180 MICRÓMETROS SE SEPARA DE LAS
DESCARGAS COMBINADAS DE LOS MOLINOS DE BOLAS Y SAG EN
CUATRO SERIES DE CATORCE (14) HIDROCICLONES DE 880 MM (35
PULGADAS) DE DIÁMETRO CADA UNO, ALIMENTADO POR UNA
BOMBA DE ALIMENTACIÓN CICLÓNICA DE VELOCIDAD VARIABLE.

LOS GUIJARROS MAYORES A 13 MM SE SEPARAN DE LA DESCARGA
DEL MOLINO SAG POR UNA ZARANDA GIRATORIA DE 44 M DE
DIÁMETRO DE 3,5 M DE LONGITUD Y UNA SOLA CRIBA VIBRATORIA
DE 3,6 M X 7,2 M DE LONGITUD Y SE TRANSPORTAN A UN SISTEMA
DE CHANCADO DE GUIJARROS COMPUESTO DE UNA PILA DE
ACOPIO CON CAPACIDAD ÚTIL DE 1 750 TONELADAS, TRES
COMBINACIONES DE FAJA ALIMENTADORA/TRANSPORTADORA QUE
ALIMENTAN A TRES CHANCADORAS DE CONO CABEZAL CORTO
(SHORT-HEAD) DE 600 KW.

LA FLOTACIÓN ROUGHER-SCAVENGER SE REALIZA MEDIANTE
CUATRO HILERAS DE CELDAS DE FLOTACIÓN AUTOASPIRADAS DE

wm
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

4.3.7

4.3.8

4.3.10

4.3.11

4.3.12

4.3.13

4.3.14

4.3.15

SIETE 7 X 257 M'. CADA CELDA DE FLOTACIÓN ESTÁ IMPULSADA
POR UN MOTOR DE 300 KW.

EL CIRCUITO DE REMOLIENDA DEL CONCENTRADO QUE HA PASADO
POR FLOTACIÓN ROUGHER INCLUYE DOS MOLINOS ISA MODELO
M3000 DE CIRCUITO ABIERTO DE 1 500 KW DONDE LOS
CONCENTRADOS SON REMOLIDOS A UN P80 DE 70-80
MICRÓMETROS.

EL CIRCUITO DE REMOLIENDA DEL CONCENTRADO QUE HA PASADO
POR FLOTACIÓN SCAVENGER INCLUYE DOS MOLINOS ISA MODELO
M3000 DE CIRCUITO ABIERTO DE 1 500 KW DONDE LOS
CONCENTRADOS SON REMOLIDOS A UN P80 DE 20-30
MICRÓMETROS.

LAS CELDAS DE FLOTACIÓN FIRST CLEANER Y CLEANER -
SCAVENGER SE CONFIGURAN EN DOS BANCOS DE CINCO (05)
CELDAS DE FLOTACIÓN DE AIRE FORZADO DE 160 M?*, CADA CELDA
DE FLOTACIÓN ES IMPULSADA POR UN MOTOR DE 150 kW.

EL SEGUNDO BANCO DE FLOTACIÓN CLEANER SE COMPONE DE
SEIS (06) CELDAS DE FLOTACIÓN DE 100 M'. ESTAS CELDAS DE
FLOTACIÓN SE INSTALAN COMO BANCOS DE DOS CELDAS CADA
UNO. CADA CELDA ES IMPULSADA POR UN MOTOR DE 100 Kw.

EL TERCER BANCO DE FLOTACIÓN CLEANER SE COMPONE DE SEIS
(06) CELDAS DE FLOTACIÓN DE AIRE FORZADO DE 70 M' . EL
CONCENTRADO QUE SE OBTIENE DE LA TERCERA FLOTACIÓN
CLEANER ES EL CONCENTRADO FINAL Y SE ENVÍA A LOS
ESPESADORES DE CONCENTRADO.

SE UTILIZA UN ESPESADOR DE CONCENTRADO DE 60 M DE
DIÁMETRO PARA AUMENTAR LA CONCENTRACIÓN DE SÓLIDOS EN
LA PULPA DE 60% DE SÓLIDOS. DOS TANQUES DE
ALMACENAMIENTO CON AGITACIÓN CON UNA CAPACIDAD DE 448 M*
ALIMENTARÁN AL MINERODUCTO DE CONCENTRADOS.

LOS RELAVES FINALES PROVENIENTES DE LOS CIRCUITOS
ROUGHER-SCAVENGER Y CLEANER-SCAVENGER FLUIRÁN POR
GRAVEDAD A TRES ESPESADORES DE ALTA DENSIDAD DE 50 M DE
DIÁMETRO PARA PRODUCIR UNA PULPA DE RELAVES CON UN 60%
DE SÓLIDOS POR PESO QUE, A SU VEZ, FLUIRÁN AL ÁREA DE
ALMACENAMIENTO DE RELAVES. LA PULPA FLUIRÁ POR GRAVEDAD
HASTA EL AÑO SIETE Y DE AHÍ EN ADELANTE LO HARÁ POR
BOMBEO CENTRIFUGO,

SE TRANSPORTARÁ El CONCENTRADO A LA PLANTA DE
MOLIBDENO Y FILTROS QUE SE UBICA CERCA DE ANTAPACCAY A
TRAVÉS DE UN DUCTO SUBTERRÁNEO DE ACERO CON PEAD DE 178
KM DE LARGO, DIÁMETRO NOMINAL DE 200 MM (8”).

LA PLANTA DE MOLIBDENO TENDRÁ UNA CAPACIDAD DIARIA
APROXIMADA DE 2 995 TPD DE CONCENTRADO BULA DE CU-MO. SE
SEPARARÁ EL PRODUCTO DEL MOLIBDENO DEL CONCENTRADO
BULK (CU-MO) COMO PARTE DEL PROCESO DE LA PLANTA
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

4.3.16

4.3.17

4.3.18

4.3.19

4.3.20

4.3.21

4.3.22

4.3.23

CONCENTRADORA. EL CONCENTRADO FINAL CONFORMADO POR
50% DE MOLIBDENO QUE SE OBTENGA DE LA CUARTA FLOTACIÓN
SERÁ DESCARGADO A UN ESPESADOR PARA DESHIDRATARLO. EL
CONCENTRADO FINAL DE MOLIBDENO SE SOMETERÁ A UN
PROCESO FINAL REDESHIDRATACIÓN EN UN FILTRO Y UN
SECADOR. LUEGO SE ALMACENARÁ DE COMPENSACIÓN DE 20
TONELADAS ANTES DE SER EMPAQUETADO EN BOLSAS PARA SU
EMBARQUE.

EL CONCENTRADO ESPESADO DE COBRE QUE SE OBTENGA DE LAS
BAMBAS SERÁ BOMBEADO HACIA UN TANQUE DE RETENCIÓN
UBICADO EN LA PLANTA DE FILTROS, LUEGO SERÁ BOMBEADO
HACIA TRES FILTROS. SE UTILIZARÁ FAJA TRANSPORTADORA PARA
LLEVAR EL CONCENTRADO FILTRADO DE LAS BAMBAS HACIA EL
RECINTO DE LA PILA DE ACOPIO DE CAPACIDAD TOTAL DE 200 T,

EL DEPÓSITO DE RELAVES OCUPARÁ UN ÁREA DE 60 HAS. Y
TENDRÁ CAPACIDAD PARA ALMACENAR 875 MT DE RELAVES SECOS
PRODUCIDOS POR LA PLANTA CONCENTRADORA.

SE TRANSPORTARÁ EL CONCENTRADO POR VÍA FÉRREA DESDE LA
ZONA DE ANTAPACCAY HASTA EL PUERTO DE MATARANI. EL
PROCESO DE DESCARGA SE LLEVARÁ A CABO EN EL PUERTO DE
MATARANI EN LAS INSTALACIONES NUEVAS DE LA BAHÍA DE ISLAY.

LAS INSTALACIONES PORTUARIAS NUEVAS CONSTRUIDAS EN
MATARAN! SERÁN UTILIZADAS PARA EL ALMACENAMIENTO,
RECUPERACIÓN Y EMBARQUE DE LOS CONCENTRADOS DE COBRE
CON DESTINO A LOS MERCADOS INTERNACIONALES. EL DEPÓSITO
D ALMACENAMIENTO DE CONCENTRADOS TENDRÁ UNA CAPACIDAD
DE 75 000 T.

LA ENERGÍA ELÉCTRICA SE PROPORCIONARÁ DESDE LA
SUBESTACIÓN DEL SEIN EXISTENTE EN COTARUSE A LO LARGO DE
UNA LÍNEA DE TRANSMISIÓN DE 220 KV DE 130 KM DE LARGO. LA
RUTA DE LA LÍNEA DE TRANSMISIÓN NUEVA ABARCARÁ LOS
DISTRITOS DE COTARUSE, ANTABAMBA, VIRANDO Y LAS BAMBAS.

SE PROPORCIONARÁ AGUA DULCE DESDE UN RESERVORIO
UBICADO EN EL RÍO CHALLHUAHUACHO POR MEDIO DE LA
REPRESA QUE SERÁ CONSTRUIDA AGUAS ABAJO DEL PUEBLO DE
CHALLHUAHUACHO.

SE MEJORARÁ LAS VÍAS DE ACCESO EXISTENTES HACIA LAS
BAMBAS PARA PERMITIR EL TRÁFICO NORMAL DURANTE LA
OPERACIÓN DEL PROYECTO Y EL TRANSPORTE DE MAQUINARIA
PESADA Y SUMINISTROS DURANTE LA ETAPA DE CONSTRUCCIÓN

LA INFRAESTRUCTURA E INSTALACIONES AUXILIARES INCLUIRÁN
ACCESOS AL EMPLAZAMIENTO, CAMPAMENTOS, ALOJAMIENTO Y
ALIMENTACIÓN, OFICINAS ADMINISTRATIVAS, TALLERES
PRINCIPALES, INSTALACIONES DE PRIMEROS AUXILIOS, TALLER DE
CAMIONES, REQUERIMIENTOS DE SALUD, SEGURIDAD, MEDIO
AMBIENTE Y RELACIONES COMUNITARIAS, Y SISTEMAS DE
COMUNICACIÓN EXTERNOS.

mn
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO"

Ministerio de Energía y Minas

4.4 CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, “EL TITULAR” ESPERA
OBTENER DURANTE EL PERÍODO DEL CONTRATO UNA PRODUCCIÓN
APROXIMADA DE 880 000 T/A DE CONCENTRADOS DE COBRE CON LEY
PROMEDIO DE 36,2%, Y PARA EL CASO DE MOLIBDENO LA PRODUCCIÓN
PROMEDIO ANUAL SERÁ APROXIMADAMENTE 12 MILLONES DE LIBRAS.

CLÁUSULA QUINTA: DEL MONTO DE LA INVERSIÓN DEL PROYECTO Y SU
FINANCIAMIENTO

5.1 LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE
US$ 4 116 860 000.00 (CUATRO MIL CIENTO DIECISÉIS MILLONES
OCHOCIENTOS SESENTA MIL Y 00/100 DÓLARES NORTEAMERICANOS), CUYA
MODALIDAD DE FINANCIAMIENTO SERÁ A TRAVÉS DE RECURSOS PROPIOS

5.2 EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30* DEL
REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO,
APROBADO POR DECRETO SUPREMO N” 024-93-EM, QUE EN ADELANTE SE
DENOMINARÁ “EL REGLAMENTO"

CLÁUSULA SEXTA: DE LA ENTRADA EN PRODUCCIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN PRODUCCIÓN, EL NONAGÉSIMO
(90) DÍA DE OPERACIÓN CONTINUA DEL "PROYECTO LAS BAMBAS" AL 80% DEL
RITMO PREVISTO EN 4.4

6.2 LA FECHA DE ENTRADA EN PRODUCCIÓN (OPERACIÓN), PARA QUE SEA
FIJADA COMO TAL, DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN
GENERAL DE MINERÍA, MEDIANTE DECLARACIÓN JURADA DEL TITULAR,
DENTRO DE LOS NOVENTA (90) DÍAS CALENDARIO SIGUIENTES A DICHA
FECHA.

CLÁUSULA SÉTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN
DE INVERSIONES DEL “PROYECTO LAS BAMBAS', “EL TITULAR” PRESENTARÁ A
LA DIRECCIÓN GENERAL DE MINERÍA:

7.1.1 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS, ASÍ COMO EL
MONTO DEFINITIVO FINANCIADO CON ENDEUDAMIENTO Y CON
CAPITAL PROPIO.

ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS
INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACIÓN,
RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE SU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA

*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

m2

COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN LA
DECLARACIÓN

LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS CIENTO VEINTE (120)
DÍAS DE PRESENTADA Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN
PREVISTA EN 7.1.1. 7,12, Y 7.1.3, PODRÁ FORMULAR OBSERVACIONES
REFERIDAS ÚNICAMENTE A LA INCLUSIÓN DE INVERSIONES Y GASTOS NO
PREVISTOS EN EL PLAN DE INVERSIONES O EN SUS MODIFICACIONES
DEBIDAMENTE APROBADAS O REFERIDAS A ERRORES NUMÉRICOS;
OBSERVACIONES QUE, ADEMÁS, DEBERÁN SER FUNDAMENTADAS. SI ASÍ
PROCEDIERA, “EL TITULAR” TENDRÁ UN PLAZO DE TREINTA (30) DÍAS PARA
ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL SE ABRIRÁ EL
PROCEDIMIENTO A PRUEBA POR TREINTA (30) DÍAS ADICIONALES, VENCIDO
EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA RESOLVERÁ DENTRO DE LOS
SESENTA (60) DÍAS SIGUIENTES.

BAJO RESPONSABILIDAD DEL DIRECTOR GENERAL, DE NO LEVANTARSE LAS
OBSERVACIONES EN EL PLAZO INDICADO, QUEDARÁN AUTOMÁTICAMENTE
SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE CONTRATO. DE CONTINUAR
ESTA OMISIÓN POR SESENTA (60) DÍAS ADICIONALES, EL CONTRATO
QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA: DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1

8.2

8.3

8.4

EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR QUINCE (15) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ÉSTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA.

A SOLICITUD DE “EL TITULAR”, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1? DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN
8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE
CONJUNTAMENTE CON LA PRESENTACIÓN DE LOS DOCUMENTOS PARA LA
ACREDITACIÓN DE LA INVERSIÓN REALIZADA,

DE IGUAL MANERA, A SOLICITUD DE “EL TITULAR” PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA
DE INVERSIÓN CON UN MÁXIMO DE OCHO (8) EJERCICIOS CONSECUTIVOS,
PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN 8.1.

LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA
DIRECCIÓN GENERAL DE MINERÍA A MÁS TARDAR EL 31 DE DICIEMBRE DE
2013.

EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS
GRAVABLES COMPLETOS Y CONSECUTIVOS, LOS EFECTOS DE LA GARANTÍA
CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33” Y
34” DEL REGLAMENTO, SEGÚN SEA EL CASO.

CLÁUSULA NOVENA: DE LAS GARANTÍAS CONTRACTUALES

POR EL PRESENTE, EL ESTADO GARANTIZA A “EL TITULAR”, DE CONFORMIDAD
CON. LOS ARTÍCULOS 72", 80” Y 84” DEL TEXTO ÚNICO ORDENADO Y LOS

=u
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

ARTÍCULOS 14*, 15”, 16%, 17% Y 22% DEL REGLAMENTO, Y POR EL PLAZO PRECISADO
EN 8.1 Y SIN PERJUICIO DE LO INDICADO EN 8.2 Y 8,3, LO SIGUIENTE:

9.1 QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME
PRESCRIBE EL INCISO D) DEL ARTÍCULO 80% DEL TEXTO ÚNICO ORDENADO.
ES DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA
EXPORTACIÓN Y VENTA INTERNA POR "EL TITULAR” DE SUS PRODUCTOS
MINERALES, NO PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1 LIMITAR LA FACULTAD DE “EL TITULAR” DE VENDER A CUALQUIER
DESTINO.

9.1.2 SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES

9.1.3 IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4 IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES.

9.2 INTERVIENE EL 'BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72" Y 80" DEL TEXTO ÚNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE
“EL TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO

)P B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO. DE ACUERDO A ELLO, "EL TITULAR”
DE LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y
SERVICIOS, ADQUISICIÓN DE EQUIPOS, SERVICIO DE DEUDA,
COMISIONES, UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS,
REPATRIACIÓN DE CAPITALES, HONORARIOS Y, EN GENERAL,
CUALQUIER DESEMBOLSO QUE REQUIERA Y QUE "EL TITULAR” TENGA
DERECHO A GIRAR EN MONEDA EXTRANJERA, DE ACUERDO A LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE
CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, "EL TITULAR”
A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS
EN EL PAÍS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE
EL PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL “BANCO
CENTRAL” PROPORCIONARÁ A “EL TITULAR” LA MONEDA EXTRANJERA,
EN LA MEDIDA EN QUE FUERE NECESARIO.

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

As

199

Ministerio de Energía y Minas

9.2.1

PARA EL FIN INDICADO, "EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO
AL “BANCO CENTRAL”, REMITIÉNDOLE FOTOCOPIA DE
COMUNICACIONES RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL
SISTEMA FINANCIERO, EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD
DE ATENDER, EN TODO O EN PARTE, SUS REQUERIMIENTOS DE
DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN VÁLIDAS POR LOS DOS (2) DÍAS ÚTILES ULTERIORES A LA
FECHA DE SU EMISIÓN.

ANTES DE LAS 11 AM, DEL DÍA ÚTIL SIGUIENTE AL DE LA
PRESENTACIÓN DE LOS DOCUMENTOS PRECEDENTEMENTE
INDICADOS, EL "BANCO CENTRAL" COMUNICARÁ A "EL TITULAR” EL
TIPO DE CAMBIO QUE UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA,
EL QUE REGIRÁ SIEMPRE QUE "EL TITULAR” HAGA ENTREGA EL MISMO
DÍA DEL CONTRAVALOR EN MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR “EL TITULAR” EN LA OPORTUNIDAD INDICADA,
EL “BANCO CENTRAL" LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA
MISMA LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA
LA CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL “BANCO CENTRAL" Y AL TIPO DE
CAMBIO APLICABLE A LAS OPERACIONES DE CONVERSIÓN,
ENTENDIÉNDOSE QUE DEBERÁ OTORGARSE EL MEJOR TIPO DE
CAMBIO PARA OPERACIONES DE COMERCIO EXTERIOR, SI EXISTIERA
ALGÚN TIPO DE CONTROL O SISTEMA DE CAMBIO DIFERENCIAL.

DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL
ARTÍCULO 15* DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA,
“EL TITULAR” PROPORCIONARÁ AL "BANCO CENTRAL” LA
INFORMACIÓN ESTADÍSTICA QUE ÉSTE LE SOLICITE.

9.2.2 “El TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O

PARCIALMENTE, CUANDO RESULTE PERTINENTE, A NUEVOS
DISPOSITIVOS LEGALES EN MATERIA DE CAMBIO O A NORMAS
CAMBIARIAS QUE SE EMITA DURANTE LA VIGENCIA DEL CONTRATO,
INCLUYENDO LOS DISPOSITIVOS Y LAS NORMAS QUE TRATEN
ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN LA PRESENTE SUB-
CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER GENERAL O SEAN
DE APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9.2, COMO TAMPOCO EL EJERCICIO DE
LAS GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, "EL TITULAR”
PODRÁ RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE
LA CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERU”
“AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

9.3

94

DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ
A ESOS NUEVOS DISPOSITIVOS O NORMAS.

SE PRECISA, IGUALMENTE, QUE EL RETORNO POR “EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-
CLÁUSULA 9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O
A LAS DEMÁS GARANTÍAS, NI GENERA PARA "EL TITULAR”
DERECHOS U OBLIGACIONES ADICIONALES.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASÍ COMO LA DE RETOMAR LA GARANTÍA
QUE OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR
ESCRITO AL “BANCO CENTRAL” Y SÓLO DESDE ENTONCES
SURTIRÁN EFECTO.

QUE TENDRÁ LA FACULTAD DE AMPLIAR LA TASA GLOBAL ANUAL DE
DEPRECIACIÓN SOBRE LAS MAQUINARIAS, EQUIPOS INDUSTRIALES Y
DEMÁS ACTIVOS FIJOS HASTA EL LÍMITE MÁXIMO DE VEINTE POR CIENTO
(20%) ANUAL, COMO TASA GLOBAL, A EXCEPCIÓN DE LAS EDIFICACIONES Y
CONSTRUCCIONES CUYO LÍMITE MÁXIMO SERÁ EL CINCO POR CIENTO (5%)
ANUAL, LÍMITES MÁXIMOS QUE HAN SIDO APROBADOS POR LA DIRECCIÓN
GENERAL DE MINERÍA.

LAS TASAS PODRÁN SER VARIADAS ANUALMENTE POR "EL TITULAR”,
PREVIA COMUNICACIÓN A LA SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA, PERO SIN EXCEDER LOS LÍMITES
SEÑALADOS ANTERIORMENTE, EXCEPTO EN LOS CASOS EN QUE LA LEY
DEL IMPUESTO A LA RENTA AUTORICE PORCENTAJES GLOBALES
MAYORES.

QUE PODRÁ LLEVAR SU CONTABILIDAD EN DÓLARES DE LOS ESTADOS
UNIDOS DE NORTEAMÉRICA, DE ACUERDO CON LO PREVISTO EN EL
ARTÍCULO 16” DEL REGLAMENTO Y EN EL NUMERAL 4 DEL ARTÍCULO 87"
DEL CÓDIGO TRIBUTARIO VIGENTE CUYO TEXTO ÚNICO ORDENADO HA
SIDO APROBADO POR EL DECRETO SUPREMO N* 135-99-EF, SUSTITUIDO
POR EL ARTÍCULO 37" DEL DECRETO LEGISLATIVO N* 953, REGLAMENTADO
POR EL DECRETO SUPREMO N' 151-2002-EF Y DEMÁS NORMAS VIGENTES A
LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO, EN LO QUE FUERA
APLICABLE

PARA EL EFECTO, “EL TITULAR” DEBERÁ OBSERVAR LO SIGUIENTE:

9.4.1 AL CIERRE DEL EJERCICIO EN QUE SE CELEBRE EL CONTRATO SE
PRACTICARÁ DOS BALANCES: UNO EN MONEDA NACIONAL Y EL
OTRO EN DÓLARES; DETERMINÁNDOSE TODAS LAS OBLIGACIONES
DE TAL EJERCICIO SOBRE EL BALANCE EN NUEVOS SOLES.

EL BALANCE EN MONEDA NACIONAL DEBERÁ REFLEJAR EL AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS

9.42 LA CONTABILIDAD SE CONVERTIRÁ A DÓLARES A PARTIR DEL
EJERCICIO SIGUIENTE A AQUÉL EN QUE SE CELEBRE EL CONTRATO;
LO QUE SE HARÁ DE CONFORMIDAD CON LAS NORMAS
INTERNACIONALES CONTABLES CORRESPONDIENTES,
"DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO"

Ministerio de Energía y Minas

ESTABLECIDAS POR EL COMITÉ INTERNACIONAL DE NORMAS DE
CONTABILIDAD, FIJÁNDOSE LA CONVERSIÓN EN DÓLARES
HISTÓRICOS, CON DICTAMEN DE UNA FIRMA DE AUDITORES
INDEPENDIENTES, CUYA  DESIGNACIÓN SERÁ APROBADA
PREVIAMENTE POR LA DIRECCIÓN GENERAL DE MINERÍA A
PROPUESTA DE “EL TITULAR”; SIN PERJUICIO DEL CUMPLIMIENTO
DE LO ESTABLECIDO EN LAS DISPOSICIONES VIGENTES SOBRE LA
MATERIA.

9.4.3 LA CANCELACIÓN DE LAS OBLIGACIONES TRIBUTARIAS Y EL
PAGO DE LAS SANCIONES RELACIONADAS CON EL INCUMPLIMIENTO
DE OBLIGACIONES TRIBUTARIAS SE EFECTUARÁ DE ACUERDO CON
LO PREVISTO EN EL NUMERAL 4 DEL ARTÍCULO 87" DEL CÓDIGO
TRIBUTARIO, SUSTITUIDO POR EL ARTÍCULO 37” DEL DECRETO
LEGISLATIVO N* 953.

9.4.4 SI CONCLUYERA EL PLAZO DEL PRESENTE CONTRATO ANTES DE
QUE FINALIZARA UNO O MAS PERÍODOS DE CINCO (5) AÑOS DE
LLEVARSE LA CONTABILIDAD EN DÓLARES, "EL TITULAR” EN ESTA
EVENTUALIDAD DEBERÁ, A PARTIR DEL EJERCICIO INMEDIATO
SIGUIENTE, CONVERTIR LA CONTABILIDAD A MONEDA NACIONAL,
EMPLEANDO PARA EL EFECTO LAS MISMAS NORMAS Y
AUTORIZACIONES REFERIDAS EN 9.4.1.

9.4.5 LOS AJUSTES CONTABLES QUE SE PRODUZCAN COMO
CONSECUENCIA DE LA CONVERSIÓN A DÓLARES Y, DESPUÉS DE
FINALIZADO EL CONTRATO, A NUEVOS SOLES, NO SERÁN
COMPUTABLES PARA LOS EFECTOS DE LA APLICACIÓN DEL
IMPUESTO A LA RENTA,

9.4.6 EL TIPO DE CAMBIO DE CONVERSIÓN EN EL CASO DE IMPUESTOS
PAGADEROS EN NUEVOS SOLES SERÁ EL MÁS FAVORABLE PARA EL
FISCO.

9.4.7 QUEDA EXPRESAMENTE ESTABLECIDO QUE, DURANTE EL PERÍODO
EN QUE “EL TITULAR” ESTÉ SUJETO A LLEVAR SU CONTABILIDAD EN
DÓLARES, QUEDARÁ EXCLUIDO DE LAS NORMAS DE AJUSTE
INTEGRAL POR INFLACIÓN A QUE SE REFIERE EL DECRETO
LEGISLATIVO N* 797 Y NORMAS MODIFICATORIAS, Y CUALQUIER
REVALUACIÓN O REVALORIZACIÓN VOLUNTARIA DE SUS ACTIVOS
NO TENDRÁ EFECTO TRIBUTARIO ALGUNO; SALVO LO DISPUESTO
EN EL NUMERAL 1 DEL ARTÍCULO 104” DE LA LEY DEL IMPUESTO A
LA RENTA, CUYO TEXTO ÚNICO ORDENADO HA SIDO APROBADO
POR DECRETO SUPREMO N' 179-2004-EF,

9.5 QUE GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS
ESTABLECIDOS EN LOS INCISOS A) Y E) DEL ARTÍCULO 80” DEL TEXTO
ÚNICO ORDENADO Y EN EL REGLAMENTO, ASI COMO EN LAS LEYES N*
27341, N* 27343 Y N” 27909 QUE REGULAN LOS CONTRATOS DE
ESTABILIDAD TRIBUTARIA, SIN QUE LAS MODIFICACIONES Y NUEVAS
NORMAS QUE SE DICTE A PARTIR DEL DIA SIGUIENTE DE LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN FORMA ALGUNA.

*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

9.8.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA
DE ESTABILIDAD TRIBUTARIA COMPRENDE, ADEMÁS, EL SIGUIENTE
RÉGIMEN:

9.5.1

9.5.3

9.5.4

9.5.5:

QUE,

EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN
Y LAS TASAS DEL MISMO, ESTABLECIDOS POR LAS DISPOSICIONES
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS
DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL
ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA
DISPUESTA POR EL ARTÍCULO 11* DEL REGLAMENTO.

LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA
ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS
VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS
NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO,

LA OPCIÓN DE RENUNCIA TOTAL DEL RÉGIMEN DE ESTABILIDAD
TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO ES POR UNA
SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL
RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
INCISO 2.1) DEL ARTÍCULO 2* DE LA LEY N” 27343 Y EL ARTÍCULO 88”
DEL TEXTO ÚNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3*
DE LA LEY N? 27343.

LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO
SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y
CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ
ÚNICAMENTE SU NATURALEZA TRASLADABLE.

SE INCLUYE LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL RÉGIMEN APLICABLE A LAS EXPORTACIONES.

TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS
BENEFICIOS TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y
REGÍMENES ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL
PLAZO Y CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL
VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL

INCISO A) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO, SE
COMPRENDE LO SIGUIENTE:

9.6.1

EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $
3.00 (TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA; EL
DERECHO DE VIGENCIA DE LA CONCESIÓN DE BENEFICIO: EL
NÚMERO DE UIT QUE CORRESPONDA SEGÚN EL ARTÍCULO 46” DEL
TEXTO ÚNICO ORDENADO, Y RESOLUCIÓN DIRECTORAL N' 185-97-
EM/DGM.
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

PN

198
ES
Ministerio de Energía y Minas

9.6.2 LA REGALÍA MINERA, CONFORME A LA LEY N” 28258, MODIFICADA
POR LA LEY N* 28323, SU REGLAMENTO, APROBADO POR DECRETO
SUPREMO N* 157-2004-EF Y SUS MEDIDAS COMPLEMENTARIAS,
APROBADAS POR DECRETO SUPREMO N” 018-2005-EF

9.6.3 LAS DEMÁS CONTENIDAS EN EL TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES
DE APLICACIÓN A LO ESTABLECIDO EN LAS SUB-CLÁUSULAS 9.5 Y 9.6 SON
LAS SIGUIENTES:

PARA 9.5.1:

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA
APROBADO POR DECRETO SUPREMO N* 179-2004-EF, TAL Y COMO HA SIDO
MODIFICADA A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO
11! DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL
DE MINERÍA, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS E) Y F) DEL
ARTICULO 72” DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1* DE LA
LEY N* 27343 Y LA LEY N* 27909.

EN LOS CASOS EN QUE "EL TITULAR” DEBA PAGAR IMPUESTO A LA RENTA
LE RESULTARÁ DE APLICACIÓN EL RÉGIMEN DEL IMPUESTO A LA RENTA
CUYA ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA
SUB-CLÁUSULA 9.5.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO

LEGISLATIVO N? 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A

QUE SE REFIERE EL ARTÍCULO 1.1 DE LA LEY N* 27343, QUE SE APLICARÁN

SOBRE LA TASA DEL IMPUESTO A LA RENTA A QUE SE REFIERE El PRIMER

a PÁRRAFO DEL ARTÍCULO 55” DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL

did: IMPUESTO A LA RENTA, APROBADO POR DECRETO SUPREMO N? 179-2004-

EF Y MODIFICATORIAS. DE SER EL CASO, SERÁN TAMBIÉN DE APLICACIÓN

LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL ARTÍCULO 55” DE LA LEY

DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ UNA TASA

ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REFIERE EL INCISO G)

DEL ARTÍCULO 24? A, ES DECIR TODA SUMA O ENTREGA EN ESPECIE QUE

AL PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA

GRAVABLE DE LA TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA

DISPOSICIÓN INDIRECTA DE DICHA RENTA NO SUSCEPTIBLE DE

POSTERIOR CONTROL TRIBUTARIO, INCLUYENDO LAS SUMAS CARGADAS A
GASTOS E INGRESOS NO DECLARADOS

PARA 9.5.2:

EL INCISO C) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO SEGÚN EL
ARTÍCULO 6” DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO
ÚNICO ORDENADO DE LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E
IMPUESTO SELECTIVO AL CONSUMO, APROBADO POR DECRETO SUPREMO
N” 055-99-EF; ASÍ COMO LAS DISPOSICIONES RESPECTIVAS DE LA LEY
GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N? 1053, Y
SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N' 010-2009-EF; Y
EL ARTÍCULO 1? DE LA LEY N” 27343,

PARA 9.5.3 :

*DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

LA LEY GENERAL DE ADUANAS, APROBADA POR DECRETO LEGISLATIVO N*
1053, Y SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 010-
2009-EF. LOS DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN
EL DECRETO SUPREMO N* 100-93-EF, EL DECRETO SUPREMO N” 035-97-EF,
DECRETO SUPREMO N* 073-2001-EF, DECRETO SUPREMO N* 103-2001-EF,
EL DECRETO SUPREMO N” 165-2001-EF, EL DECRETO SUPREMO N” 047-
2002-EF, EL DECRETO SUPREMO N* 063-2002-EF, EL DECRETO SUPREMO N*
135-2002-EF, EL DECRETO SUPREMO N* 193-2003-EF, DECRETO SUPREMO
N” 031-2004-EF, DECRETO SUPREMO N* 192-2004-EF, DECRETO SUPREMO
N” 017-2007-EF, DECRETO SUPREMO N” 158-2007-EF, DECRETO SUPREMO
N” 163-2007-EF, DECRETO SUPREMO N* 038-2008-EF, DECRETO SUPREMO
N? 119-2008-EF, DECRETO SUPREMO N* 123-2008-EF Y EL ARTÍCULO 1* DE
LA LEY N* 27343 Y SUS CORRESPONDIENTES MODIFICATORIAS, SIENDO
APLICABLES EN TODO CASO LAS TASAS VIGENTES A FECHA DE
SUSCRIPCIÓN DE ESTE CONTRATO.

PARA 9.5.4:

EL ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS
ww PERTINENTES DEL TEXTO ÚNICO ORDENADO DE LA LEY DE TRIBUTACIÓN

MUNICIPAL, APROBADO POR DECRETO SUPREMO N” 156-2004-EF

PARA 9.5.6 Y 9.5.8:
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N” 27343,
RESPECTIVAMENTE.

PARA 9.5.7:

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL
IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO
APROBADO POR DECRETO SUPREMO N 055-99-EF, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LAS
DISPOSICIONES RESPECTIVAS DE LA LEY GENERAL DE ADUANAS,
APROBADA POR DECRETO LEGISLATIVO N* 1053, Y SU REGLAMENTO,
APROBADO POR DECRETO SUPREMO N? 010-2009-EF; Y EL LITERAL C) DEL
ARTÍCULO 1.1 DE LA LEY N? 27343.

PARA 9.6.1:

LOS ARTÍCULOS 39", 45" Y 61” DEL TEXTO ÚNICO ORDENADO, CON LAS
MODIFICACIONES EFECTUADAS HASTA LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

PARA 9.6.2:

LA LEY N” 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N*
28323, SU REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 157-2004-
EF, ASÍ COMO SUS MEDIDAS COMPLEMENTARIAS, APROBADAS POR
DECRETO SUPREMO N” 018-2005-EF. INCLUIDA LA LEY QUE AUTORIZA A LA
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA — SUNAT
LA APLICACIÓN DE NORMAS QUE FACILITEN LA ADMINISTRACIÓN DE
REGALÍAS MINERAS, LEY N” 28969 Y SU REGLAMENTO.

PARA 9.6.3:
LOS INCISOS G), K) Y L) DEL ARTÍCULO 72” Y EL INCISO F) DEL ARTÍCULO 80”
DEL TEXTO ÚNICO ORDENADO.

"DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

ASIMISMO, EL ESTADO OTORGA A “EL TITULAR” LAS SIGUIENTES
GARANTÍAS CONTENIDAS EN LOS INCISOS H), E I) DEL ARTÍCULO 72* Y C)
DEL ARTÍCULO 80% DEL TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A
REGULACIÓN, TIPO DE CAMBIO U OTRAS MEDIDAS DE POLÍTICA
ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS
FINANCIEROS Y LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN
GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA
CAMBIARIA EN GENERAL.

CLÁUSULA DÉCIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES
SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

10.1 QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACIÓN A
“EL TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE,
DESNATURALICE LAS GARANTÍAS PREVISTAS EN LA CLAÚSULA NOVENA,
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE
APLICACIÓN LO PREVISTO EN EL ARTICULO 87” DEL TEXTO ÚNICO
ORDENADO, O SI "EL TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO
POR EL ARTÍCULO 88” DEL MISMO CUERPO LEGAL CUYO TEXTO HA SIDO
SUSTITUIDO POR EL ARTÍCULO 3” DE LA LEY 27343.

10.2 QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVAMEN U
OBLIGACIÓN QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU
DISPONIBILIDAD DE EFECTIVO, TALES COMO INVERSIONES FORZOSAS,
PRÉSTAMOS FORZOSOS O ADELANTOS DE TRIBUTOS, SALVO LAS TASAS
POR SERVICIOS PÚBLICOS.

CLÁUSULA DÉCIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ
A "EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES,
DERECHOS DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMÁS
FACILIDADES, SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS
SEÑALADOS EN LA LEY. ASIMISMO, LE OTORGARÁ TODOS LOS DERECHOS
PREVISTOS EN EL ARTÍCULO 37% DEL TEXTO ÚNICO ORDENADO

yA z 11.1 PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO, DE

“EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL “PROYECTO LAS BAMBAS”, PREVIA AUTORIZACIÓN DE LA
DIRECCIÓN GENERAL DE MINERÍA, DEBIENDO PONER EN SU
CONOCIMIENTO, POR ANTICIPADO, LA FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DÉCIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

Ministerio de Energía y Minas

U OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECCIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO
CONSTITUIRÁ INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR
CUALQUIER OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ
EXTENDIDO POR EL TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS
DURANTE LOS CUALES "EL TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O
HAYA DEMORADO SUS OBLIGACIONES CONTRACTUALES COMO CONSECUENCIA
DE LAS RAZONES ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DÉCIMO TERCERA: DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS
REFERENCIAS A LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS
SUPREMOS Y OTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE
ENTIENDEN REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA
DE SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS
DERECHOS DE “EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO
PARA EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS
DISPOSICIONES QUE SE DICTE POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS
NO SE OPONGAN A LAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO

CLÁUSULA DÉCIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA
DE LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE
ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN
LLEGADO A UN ACUERDO RESPECTO A DICHA MODIFICACIÓN.

CLÁUSULA DÉCIMO QUINTA: DELA NO ADJUDICACIÓN DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACIÓN, SIN CONSENTIMIENTO
PREVIO Y EXPRESO DEL ESTADO.

CLÁUSULA DÉCIMO SEXTA: DE LA RESOLUCIÓN DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1 El INCUMPLIMIENTO DE LO PACTADO EN LAS CLÁUSULAS DÉCIMO
CUARTA Y DÉCIMO QUINTA.

16.2 EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL ESTUDIO DE FACTIBILIDAD EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES
JURADAS AL TÉRMINO DE LAS OBRAS

16.3 SI'EL TITULAR” NO LEVANTARA LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2 RESPECTO DE LA INFORMACIÓN A
QUE SE HACE REFERENCIA EN 7.1 DENTRO DEL PLAZO ESTABLECIDO PARA
TAL EFECTO.

“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
"AÑO DEL CENTENARIO DE MACHU PICCHU PARA EL MUNDO”

q

0D)
Ministerio de Energía y Minas

16.4 SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL
RÉGIMEN TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO,
DE CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89% DEL TEXTO
ÚNICO ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO.

CLÁUSULA DÉCIMO SÉTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU
SUSCRIPCIÓN POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA
PÚBLICA Y DE SU INSCRIPCIÓN EN EL REGISTRO CORRESPONDIENTE DE LA
OFICINA REGISTRAL DE LIMA DE LA SUPERINTENDENCIA NACIONAL DE LOS
REGISTROS PÚBLICOS - SUNARP

CLÁUSULA DÉCIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, "EL TITULAR" SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO
CAMBIO DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO
URBANO DE LA GRAN LIMA, DE MODO QUE SE REPUTARÁ VÁLIDAS LAS
NOTIFICACIONES Y COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR,
MIENTRAS NO SE HAYA COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL
A LA DIRECCIÓN GENERAL DE MINERÍA, SUPERINTENDENCIA NACIONAL DE
ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL,

CLÁUSULA DÉCIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO,

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DE “EL TITULAR”, INCLUYENDO UN
JUEGO DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCIÓN GENERAL DE
MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS
PARTES PERTINENTES AL REGISTRO PÚBLICO DE LA OFICINA REGISTRAL DE LIMA
Y CALLAO, PARA SU CORRESPONDIENTE INSCRIPCIÓN.

RVIENE EL "BANCO CENTRAL” EXCLUSIVAMENTE RESPECTO A LAS GARANTÍAS
PUES LEcIDAS ENLA a 9.2 DEL PRESENTE CONTRATO.

2.0 JUL. 2011

RENZO ROSSINI MAN e

ACA VALDEZ

GERENTE GENERAL GERENTE JURÍDICO
MAA? N
mingobrago S.
Xstrata Representante pe
copper xstrata Las Bambas S.A, 17

J)

Ll Y

PEDRO SÁNCHEZ GAMARRA

Ministro de Energia y Minas
ANEXO N“I
DERECHOS MINEROS

XSTRATA LAS BAMBAS S.A.

Proyecto “LAS BAMBAS”
Departamento APURIMAC
Provincias COTABAMBAS Y GRAU
ITEM | NOM |DE CONCESIÓN | CODIGO! ) | HECTÁ!
1 |Ferrobamba 05580414702 400.
2 |Chalcobamba 0558041405 600
3 |Sulfobamba 05580414Z.04 400
4 Charcas 05580414203 400
5 |Bambas 1 010315610 1.000
6 |Bambas 2 010315710 1000
7 |Bambas 3 010315810 1.000
a 8 —|Bambas 4 010315910 1.000
9  [Bambas 5 010316010 1000
10 |Bambas 6 010316110 1.000
11  |Bambas7 010316210 1 000
12 [Bambas 8 010316310 1000
13  |Bambas 9 010316410 1000
14  [Bambas 10 010316510 1000
15 [Bambas 11 010316610 400
16 |Bambas 12 010316710 1000
7_ | Bambas 13 010316810 1000
18 |Bambas 14 010316910 1.000
19 | Bambas 15 010317010 1.000
20 |Bambas 16 010317110 1.000
21 |Bambas 17 010317210 800
22 |Bambas 18 010317310 600
23  |Bambas 19 010317410 800
24 | Bambas 20 010317510 1000
25 |Bambas 21 010317610 1.000
W 26 | Bambas 22 010317710 1.000
27 |Bambas 23 010317810 1 000
28 |Bambas 24 010317910 1.000
29 | Bambas 25 010318010 1000
30 |Bambas 26 010318110 1000
31 | Bambas 27 010318210 1 000
32 | Bambas 28 010318310 500
33 | Bambas 29 010318410 1.000
34 | Bambas 30 010318510 1.000
y 35 |Bambas 31 010318610 1.000
DIA 36 |Bambas 32 010318710 1.000
7_ | Bambas 33 010318810 800
38 |Bambas 34 010318910 800
39  |Bambas 35 010319010 700

ONE TIREN EVER

Ea Lo lla

"VS SVENVE SV] VIVALSX 30 SVENVO SV 0133408 130 PLOE “UABV V 4108 OINOF OQOIVAA 13 N3 ASUVINIACA V SANOISAZAN! 20 VIVAOONONI 130 N3NNSIA

noxaN
